Citation Nr: 9926058	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-34 041A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals September 1995 decision which 
denied entitlement to revocation of forfeiture of VA benefits 
(except insurance benefits) invoked against the appellant 
under 38 U.S.C.A. § 6103(a) (West 1991).


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had the requisite military service, and died in 
June 1987.  The moving party is the veteran's spouse.  

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a September 
1995 Board decision.



FINDINGS OF FACT

1.  In a September 1995 decision, the Board denied the claim 
of entitlement to revocation of forfeiture of VA benefits 
(except insurance benefits) invoked against the appellant 
under 38 U.S.C.A. § 6103(a) (West 1991).

2.  In May 1997, the U.S. Court of Appeals for Veterans 
Claims (Court) affirmed the Board's September 1995 decision.


CONCLUSION OF LAW

There is no legal entitlement under the law for reviews of 
the Board's September 1995 decision on the basis of CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400 - 
20.1411 (64 Fed. Reg. 2134-2141 (January 13, 1999) and 
64 Fed. Reg. 7090-91 (February 12, 1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 1995 decision, the Board denied the claim of 
entitlement to revocation of forfeiture of VA benefits 
(except insurance benefits) invoked against the appellant 
under 38 U.S.C.A. § 6103(a).  In May 1997, the Court affirmed 
the Board's September 1995 decision, and denied 
reconsideration of the Court's decision in July and September 
1997, as the time allowed for such review had expired.  
Reconsideration of the September 1995 determination was 
denied by the Board in June 1998.  At that time the moving 
party was also provided with information concerning the 
change in the law to provide authority to revise prior Board 
decision on the grounds of CUE, that her motion for 
reconsideration on the basis of obvious error was a request 
for revision of a prior Board decision on the grounds of CUE, 
and that when final regulations became effective the Board 
would review her request.  In April 1999, the Board provided 
the moving party a copy of the pertinent regulations 
regarding a request for CUE review of a Board decision.  
Received in June 1999 was the moving party's request for CUE 
review.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) (to be codified at 38 C.F.R. 
§§ 20.1400-1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1400(b)(1), all final 
decisions of the Board are subject to review on the basis of 
an allegation of CUE, except those that have been appealed to 
and decided by a Court of competent jurisdiction.  (Emphasis 
added.)  In plain language, this means that once the Board's 
decision of February 1995 was subject to review on appeal by 
the Court, there is no legal entitlement to review of the 
Board's decision on the basis of CUE.  Accordingly, the 
motion is denied.

ORDER

The motion for revision of the September 1995 Board decision 
on the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


